Cite as 2016 Ark. 317

                SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered   September 15, 2016
   IN RE: ARKANSAS SUPREME
   COURT BOARD OF CERTIFIED
   COURT REPORTER EXAMINERS




                                      PER CURIAM

       The Board of Certified Court Reporter Examiners [the Board] has submitted

proposed changes to The Rule Providing for Certification of Court Reporters and the

Regulations of the Board of Certified Court Reporter Examiners. Specifically, the Board

has proposed that an additional regulation be added. The new regulation permits a court

reporter, who has successfully completed a national certification exam, received the

accompanying certification, and remains in good standing with the national certification, to

petition the Board for certification. Implementation of the new regulation requires minor

changes to the existing rules and regulations. We have reviewed the Board’s proposal and

we adopt the additional regulation along with the accompanying amendments to the rules

and regulations. The revisions to the rules and regulations, which are set out in "line-in,

line-out" fashion below (new material is underlined; deleted material is lined through), are

effective immediately.
                                    Cite as 2016 Ark. 317

Section 26 of the Regulations of the Board of Certified Court Reporter

Examiners Admission by National Certification

       A court reporter, who has successfully completed a national certification exam,

received the accompanying certification, and remains in good standing with the national

certification, may petition the Board for certification. As used in this Section, “national

certification exam” means an exam given by The National Court Reporters Association

and/or the National Verbatim Reporters Association.           As used in this Section, “the

accompanying certification” is limited to a registered professional reporter certificate (RPR)

or a certified verbatim reporter certificate (CVR).

       Applicants for this alternative certification must file a written application in the form

prescribed by the Court, together with documentation establishing the successful

completion of the national certification and an application fee as set forth in Section 3 of

these Regulations, with the Clerk of the Supreme Court. Applicants and/or applications

shall be screened by the Board based upon the criteria outlined in Section 5 of the Rule

Providing for Certification of Court Reporters, and those deemed eligible for certification

shall be promptly notified.

       Prior to receiving the certification from the Board, the applicant must participate in

an orientation session at a time and place set by the Board. Certification shall be issued

solely in the method by which the applicant is nationally certified.

       Upon receiving certification from the Board, the court reporter shall be subject to

all applicable Rules and Regulations promulgated by the Board and/or the Supreme Court

                                               2
                                     Cite as 2016 Ark. 317

including but not limited to: Section 13 regarding continuing education requirements,

Section 8 regarding payment of certification renewal fees, Section 19, Section 22, applicable

records retention policies, and applicable transcript preparation regulations.

Section 4 of the Rule Providing for Certification of Court Reporters

       Every applicant examination for certification as a certified court reporter shall file

with the clerk of this court a written application in the form prescribed by the Board. Upon

request, the clerk of this court shall forward to any interested person application forms

together with the text of this rule and a copy of the regulations promulgated by the Board

under the provisions of Section 3.

Section 4 of the Regulations of the Board of Certified Court Reporter Examiners

       Applicants, other than those certified without examination pursuant to Section 6 of

the Rule Providing for Certification of Court Reporters or those certified pursuant to

Section 26 of these Regulations, shall file not later than 30 days prior to the next

examination date, a written application in the form prescribed by the Court, together with

an application fee as set forth in Section 3 of these Regulations, with the Clerk of the

Supreme Court. Said application fee shall not be refunded in the event the applicant decides

not to take the examination or fails the examination. Said application shall state by which

method the applicant will test, and certification will be issued solely in that method if the

applicant successfully passes the examination.




                                                 3
                                      Cite as 2016 Ark. 317

Section 5 of the Regulations of the Board of Certified Court Reporter Examiners

          Applicants and/or applications shall be screened by the Board and those deemed

eligible to take the examination for certification will be advised and provided all necessary

information. of the time and place the test will be conducted. Any applicant whose

application is denied shall be promptly notified of the action of the Board and the application

fee shall be refunded.

Section 6 of the Regulations of the Board of Certified Court Reporter Examiners

          Applicants for certification, deemed eligible by the Board, shall receive certification

upon submitting the application, paying the application fee, and either successfully passing

the certification examination or utilizing the provisions of Section 26. Certification shall be

issued solely in the method by which the applicant successfully tested.

Section 17 of the Regulations of the Board of Certified Court Reporter

Examiners

          The Executive Secretary of the Board will forward the files containing the names

and pertinent information including address, phone number, and email address for all

individuals who have passed the certification test or were granted certification pursuant to

Section 26 to the Supreme Court Clerk's office where said files will be maintained and

stored.

          The Executive Secretary will maintain and store all other files pertaining to test

results, including all verbatim notes or records, transcripts, and other papers used in



                                                 4
                                    Cite as 2016 Ark. 317

connection with testing for a period of two years following the date of testing, at which

time the Executive Secretary may dispose of said files.

       It shall be the responsibility of the certified court reporter to provide the Office of

the Supreme Court Clerk with written notification of any change of address within fourteen

(14) working days. For the purposes of these regulations, written notification by certified or

first class mail to the most recent address provided to the Office of the Clerk shall be deemed

sufficient.




                                               5